DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communication filed on 19 June 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards an abstract idea without significantly more.
Regarding Claim 1, Claim 1 recites: 
A computer-implemented method, comprising: 
obtaining, by one or more processors, region-level environmental conditions detected by a plurality of sensors installed in a plurality of regions of a space enclosing electronic devices; 
determining, by the one or more processors, respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region; and 
determining, by the one or more processors, based on the region priorities, a movement path of a moveable monitoring device through the plurality of regions for detecting device-level environmental conditions associated with the electronic devices.

	Step 1: Statutory Category – Yes
	The claim recites a method including at least one step. The claim falls within one of the four statutory categories. MPEP 2106.03.

	Step 2A Prong one evaluation: Judicial Exception – Yes – Mental Processes
	Claim 1 is analyzed to determine within it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites the limitation of obtaining region-level environmental conditions in a plurality of regions of a space enclosing electronic devices. This limitation, as 
	The limitation of determining respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region, other than reciting “by the one or more processors”, encompasses mental observation/evaluation of analyzing the environmental data compared to historical data to mentally determine which areas have a higher probability of occurrence of a risk event within a corresponding region.  For example, mentally evaluating the environmental data and comparing it historical data of previously stored/logged risk events, one could mentally determine based on the comparison, the likelihood of another risk event occurring at a particular location under similar risk event related 
	Similarly, the limitation of determining a movement path for a moveable monitoring device based on region priorities for detecting device-level environmental conditions associated with electronic devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “by the one or more processors” language, “determining” in the context of this claim encompasses the user looking at previously logged (i.e. stored) data of risk events and mentally planning a route for a robot to travel through a given geographic environment according to one or more priorities related to the known high/low risk events. Thus, this step recites a mental process.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	Step 2A Prong Two evaluation: Practical Application – No
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 1 recites the additional limitation of the computer-implemented method executed by one or more processors.  According to the specification, the one or more processors is identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

	Step 2B Evaluation: Inventive Concept – No
	Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of obtaining environmental conditions, determining region priorities and determining a movement path for a moveable monitoring device were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the one or more processors and a plurality of sensors are anything other than possible generic, off the shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g).
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Regarding claims 2-8, these claims are dependent upon independent claim 1, and provide additional elements (i.e. steps, limitations, etc.) that covers performance of the limitation in the mind but for generic computer components, and as such, they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Further, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on 

Claim 16 recites:
A system comprising: 
a processing unit; and 
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing acts comprising: 
obtaining region-level environmental conditions detected by a plurality of sensors installed in a plurality of regions of a space enclosing electronic devices; 
determining respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region; and 
determining, based on the region priorities, a movement path of a moveable monitoring device through the plurality of regions for detecting device-level environmental conditions associated with the electronic devices.

Step 1: Statutory Category – Yes
	The claim recites a system. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A Prong one evaluation: Judicial Exception – Yes – Mental Processes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites obtaining region-level environmental conditions in a plurality of regions of a space enclosing electronic devices. This limitation, as drafted, is a simple process that under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of executing “by the processing unit” and detecting “by a plurality of sensors”.   That is, other than reciting “by the processing unit” and “by a plurality of sensors” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the recitation of “by the processing unit” and “by a plurality of sensors” language, the claim encompasses a person collecting and logging environmental condition data in a plurality of regions of a space including electronic devices.  This mental process could be implemented via viewing a thermometer located at a plurality of locations within a given environment (i.e. room, office building, data center, etc.) and logging the information (i.e. writing it down or saving it into a computer).  The mere nominal recitation of by the one or more processors and a plurality of sensors does not take the claim limitation(s) out of the mental process grouping. Thus, this step recites a mental process.
	The limitation of determining respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region, other than reciting “by the processing unit”, encompasses mental observation/evaluation of 
	Similarly, the limitation of determining a movement path for a moveable monitoring device based on region priorities for detecting device-level environmental conditions associated with electronic devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “by the processing unit” language, “determining” in the context of this claim encompasses the user looking at previously logged (i.e. stored) data of risk events and mentally planning a route for a robot to travel through a given geographic environment according to one or more priorities related to the known high/low risk events. Thus, this step recites a mental process.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	Step 2A Prong Two evaluation: Practical Application – No

	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 16 recites the additional limitation of “A system comprising: a processing unit; and a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing acts comprising…”.  According to the specification, the processing unit and memory are identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

	Step 2B Evaluation: Inventive Concept – No

	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (patrolling) is not indicative of an inventive concept (significantly more).  
	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of obtaining environmental conditions, determining region priorities and determining a movement path for a moveable monitoring device were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the one or more processors and a plurality of sensors are anything other than possible generic, off the shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g).

Regarding claims 17-20, these claims are dependent upon independent claim 16, and provide additional elements (i.e. steps, limitations, etc.) that covers performance of the limitation in the mind but for generic computer components, and as such, they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Further, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  As such, the claims are ineligible. General linking the use of the judicial exception to a particular technological environment or field of use (i.e. patrolling) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyle et al (US 2020/0050206 A1, hereinafter Deyle).
Regarding claim 1, Deyle discloses a computer-implemented method, comprising: 

determining, by the one or more processors, respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)); and 
determining, by the one or more processors, based on the region priorities, a movement path of a moveable monitoring device (Figures 1A-2 & 7, mobile robot 100) through the plurality of regions for detecting device-level environmental conditions associated with the electronic devices (Figures 7, 20 & 21; at least as in paragraphs 0081, 0105, 0133-0136, 0273, 0285 and 0337-0338, wherein a route is selected based 
Regarding claim 2, Deyle further discloses wherein determining the region priorities further comprises: determining, by the one or more processors, the region priorities further based on at least one of the following: a historical movement path of the moveable monitoring device through the plurality of regions, occurrence frequencies of risk events in the plurality of regions, and historical region priorities of the plurality of regions (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 3, Deyle discloses the method further comprising: for a given region of the plurality of regions having a plurality of electronic devices located therein, determining, by the one or more processors, respective device priorities of the plurality of electronic devices, a device priority indicating a probability of occurrence of a risk event with respect to a corresponding electronic device; and determining, by the one or more processors and based on the device priorities, a monitoring order of the plurality of electronic devices for monitoring of the moveable monitoring device, wherein the determining of the movement path is further based on the device priorities (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-
Regarding claim 4, Deyle further discloses wherein determining the device priorities comprises: determining, by the one or more processors, the device priorities based on at least one of the following: occurrence frequencies of risk events with respect to the plurality of electronic devices, historical device priorities of the plurality of electronic devices, a historical monitoring order of the plurality of electronic devices, and a current device-level environmental condition associated with at least one of the plurality of electronic devices that is detected by the moveable monitoring device (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 5, Deyle discloses the method further comprising: instructing, by the one or more processors, the moveable monitoring device to detect the device-level environmental conditions associated with the plurality of devices according to the monitoring order (Figures 20 & 21; at least as in paragraphs 0228-0229, 0255-0256, 0273, 0281, 0285 and 0337-0338, specifically as shown in at least Figure 20 and further disclosed in at least paragraph 0273, wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).
Regarding claim 6, Deyle further discloses wherein at least one of the region-level environmental conditions and the device-level environmental conditions indicates at least one of the following: ambient parameters of a physical environment and operational status of the electronic devices (Figures 4, 5, 20 & 21; at least as in paragraphs 0076-0081, 0085, 0228-0229, 0255-0256, 0273, 0281, 0285 and 0337-0338, specifically as shown in at least Figures 4 & 5, wherein environmental sensors may include any one or more of temperature sensors, gas/chemical sensors, cameras, microphones and the like, and additionally as in Figure 20 and further disclosed in at least paragraph 0273, wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).
Regarding claim 7, Deyle further discloses wherein determining the movement path comprises: determining, by the one or more processors, the movement path to allow the moveable monitoring device to move to a region having a higher priority earlier than to a region having a lower priority (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 8, Deyle discloses the method further comprising: instructing, by the one or more processors, the moveable monitoring device to move along the movement path (Figure 7; at least as in paragraphs 0103-0105, 0133-0136 and 0337-
Regarding claim 9, Deyle discloses a moveable monitoring device (Figures 1A-2 & 7, mobile robot 100), comprising: 
a main body (Figures 6A & 8, body 604, at least as in paragraphs 0093 and 0122-0124, specifically as shown in the referenced Figures); 
a driving assembly (Figure 7, navigation system 710; Figure 8, wheels 814) coupled to the main body for drive movement of the moveable monitoring device (Figure 8; at least as in paragraphs 0103-0104, wherein the navigation system can include a motor (such as an electric motor), an engine, or any other systems capable of moving the robot, and further wherein said system can also include wheels, rollers, and the like configured to enable the robot to smoothly move); 
at least one sensor (Figure 8, at least camera array 720A, 720B, microphone array 810, laser scanners 812) coupled to the main body (Figures 6A-8; at least as in paragraphs 0093, 0099, 0103, 0111-0114, 0122-0124 and 0127, wherein the mobile robot may include any one or more cameras, microphones, inertial sensors, temperature sensors, light sensors, chemical/gas sensors, etc.); and 
a controller (at least as disclosed in paragraph 0103, wherein the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities) configured to: 
obtain a movement path of the moveable monitoring device through a plurality of regions in a space enclosing electronic devices, the movement path being based on region-level environmental conditions detected by a plurality of 
instruct the driving assembly to drive the moveable monitoring device to move along the movement path (Figure 7; at least as in paragraphs 0103-0105, 0133-0136 and 0337-0338, wherein in response to the robot receiving navigation instructions (i.e. a route), the navigation system moves the robot as part of a patrol, routine, or security protocol), and 
instruct the at least one sensor to detect device-level environmental conditions associated with the electronic devices (Figures 7, 20 & 21; at least as in paragraphs 0133-0136, 0214-0215, 0228, 0255-0256, 0273, 0281, 0285 and 0337-0338, wherein the robot sensors collect data as the robot moves through the environment, and specifically as in at least paragraphs 0255-0256, wherein one or more detected objects and corresponding object states and properties include any one or more of computers and computer equipment including printers, servers, keyboards, tablets, and network equipment including at least routers, switches, servers, local network equipment, etc.).
Regarding claim 10, Deyle further discloses wherein the controller is configured to: obtain a monitoring order of a plurality of electronic devices located at a certain 
Regarding claim 11, Deyle further discloses wherein the controller is configured to: in response to the moveable monitoring device arriving at the region, control the at least one sensor to detect device-level environmental conditions associated with the plurality of electronic devices according to the monitoring order (Figures 20 & 21; at least as in paragraphs 0228-0229, 0255-0256, 0273, 0281, 0285 and 0337-0338, specifically as shown in at least Figure 20 and further disclosed in at least paragraph 0273, wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).
Regarding claim 12, Deyle further discloses wherein the electronic devices are disposed at different heights, and the moveable monitoring device further comprising: at least one retractable part coupled to the main body and having the at least one sensor arranged thereon, and wherein the controller is further configured to: in response to the moveable monitoring device arriving at one of the plurality of regions, control the at least one retractable part to extent to a height to enable the at least one sensor to detect the 
Regarding claim 13, Deyle further discloses wherein the at least one retractable part comprises a first retractable part arranged at a first side of the main body and a second retractable part arranged at a second opposite side of the main body, and wherein the at least one sensor comprises at least one sensor of a first type arranged on the first retractable part and at least one sensor of a second type arranged on the second retractable part (Figures 20-21 & 23A-B; at least as in paragraphs 0103, 0126-0127, 0273, 0281, 0285  and 0292-0293, wherein the robot 100 can include one or more arms 740, and further wherein said arm(s) can be an extendable boom arm which may be equipped with a camera, RFID reader or other sensor (i.e. temperature sensor, chemical/gas sensor, etc.)).  Examiner notes Deyle teaches that a plurality of sensors are provided with the mobile robot, such as cameras, microphones, temperature sensors, etc., and further wherein said robotic sensors are utilized, as the robot travels along a path in a given environment (i.e. room, region, area, etc.), to determine for each of a plurality of objects, a type of object, the location of the object and a state of the object (at least as noted in the referenced sections provided herein).  Therefore, 
Regarding claim 14, Deyle further discloses wherein the at least one sensor of the first type comprises a first plurality of sensors evenly arranged on the first retractable part for measuring ambient parameters; and wherein the at least one sensor of the second type comprises a second plurality of sensors arranged on the second retractable part at different heights for capturing image data (Figures 20-21 & 23A-B; at least as in paragraphs 0103, 0126-0127, 0273, 0281, 0285  and 0292-0293, wherein the robot 100 can include one or more arms 740, and further wherein said arm(s) can be an extendable boom arm which may be equipped with a camera, RFID reader or other sensor (i.e. temperature sensor, chemical/gas sensor, etc.)).  Examiner notes Deyle teaches that a plurality of sensors are provided with the mobile robot, such as cameras, microphones, temperature sensors, etc., and further wherein said robotic sensors are utilized, as the robot travels along a path in a given environment (i.e. room, region, area, etc.), to determine for each of a plurality of objects, a type of object, the location of the object and a state of the object (at least as noted in the referenced sections provided herein).  Therefore, Examiner contends wherein it would have been implicit from Deyle’s teachings wherein multiple sensors would be employed to determine at least the location and state of a given object (i.e. electronic devices, cameras, computers, servers, etc.).
Regarding claim 15, Deyle further discloses wherein the at least one retractable part comprises a third retractable part coupled to a top of the main body, and wherein 
Regarding claim 16, Deyle discloses a system (Figure 2, mobile robot environment, wherein said mobile environment is includes one or more of a central system, infrastructure system, security system and robot(s); at least as disclosed in paragraphs 0053-0059) comprising: 
a processing unit (at least as disclosed in paragraph 0103 & 0407-0408, wherein the robot(s) and/or computing system(s) (i.e. central system, infrastructure system, security system, etc.) may include one or more processors); and 
a memory coupled to the processing unit and storing instructions thereon (at least as disclosed in paragraph 0103 & 0407-0408, wherein the robot and/or computing system (i.e. central system, infrastructure system, security system, etc.) includes a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions), the instructions, when executed by the processing unit, performing acts comprising: 
obtaining region-level environmental conditions detected by a plurality of sensors (Figure 4, sensors 420) installed in a plurality of regions of a space enclosing electronic devices (Figures 7, 20 & 21; at least as in paragraphs 0081, 
determining respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)); and 
determining, based on the region priorities, a movement path of a moveable monitoring device through the plurality of regions for detecting device-level environmental conditions associated with the electronic devices (Figures 7, 20 & 21; at least as in paragraphs 0081, 0105, 0133-0136, 0273, 0285 and 0337-0338, wherein a route is selected based on one of a plurality of selected tasks (i.e. patrolling, monitoring, etc.), and specifically as in at least paragraphs 0255-0256, wherein one or more detected objects and corresponding object states and properties include any one or more of computers and computer equipment including printers, servers, keyboards, tablets, and network equipment including at least routers, switches, servers, local network equipment, etc.)).
Regarding claim 17, Deyle further discloses wherein determining the region priorities further comprises: determining the region priorities further based on at least one of the following: a historical movement path of the moveable monitoring device through the plurality of regions, occurrence frequencies of risk events in the plurality of regions, and historical region priorities of the plurality of regions (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 18, Deyle further discloses wherein the acts further comprise: for a given region of the plurality of regions having a plurality of electronic devices located therein, determining respective device priorities of the plurality of electronic devices, a device priority indicating a probability of occurrence of a risk event with respect to a corresponding electronic device; and determining, based on the device priorities, a monitoring order of the plurality of electronic devices for monitoring of the moveable monitoring device, wherein the determining of the movement path is further based on the device priorities (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 19, Deyle further discloses wherein determining the device priorities comprises: determining the device priorities based on at least one of the 
Regarding claim 20, Deyle further discloses wherein at least one of the region-level environmental conditions and the device-level environmental conditions indicates at least one of the following: ambient parameters of a physical environment and operational status of the electronic devices (Figures 4, 5, 20 & 21; at least as in paragraphs 0076-0081, 0085, 0228-0229, 0255-0256, 0273, 0281, 0285 and 0337-0338, specifically as shown in at least Figures 4 & 5, wherein environmental sensors may include any one or more of temperature sensors, gas/chemical sensors, cameras, microphones and the like, and additionally as in Figure 20 and further disclosed in at least paragraph 0273, wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664